DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input obtaining unit,” “an input analysis unit,” “a representation generating unit,” and a “display generation unit.” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Specifically, the claims are directed to the abstract idea of a mental process. Independent claims 1, 13 and 14 recite “obtain one or more samples of input text and/or audio relating to a first content;” “generate n-grams representing one or more elements of the obtained inputs;” “a representation generating unit operable to generate a visual representation of one or more of the generated n-grams;” and “generate second content comprising one or more elements of the visual representation in association with the first content.” These steps represent a series of judgements that could be made in the mind of a human with the aid of paper and paper whereby they obtain some text, analyze the words frequency and order of the text mentally with paper notes to generate n-grams, and then decide on and generate a visual representation of one of the n-grams.” As broadly claimed this could be as a simple as a drawing representing one of the n-grams. For example, a human could obtain a copy of text comments about an American football game between two teams such as the Rams and Bengals, notice a high frequency of the word “touchdown” following the word “Rams”, construct an n-gram of “Rams Touchdown” and then create a drawing which depicts a Rams football player scoring a touchdown. This judicial exception is not integrated into a practical application because the additional elements such as a computer with a storage medium with software, or recitation of software components operated by a generic computer or equivalents under interpretation under 112 6th paragraph are mere instructions to implement the abstract idea on a computer or use a computer as a tool to implement the abstract idea. As such, these elements fail to recite additional elements that integrate the abstract idea into a practical application.
Dependent claims 3-4 and 6-12 likewise recite additional abstract details of the n-grams generation or abstract detail of the arrangement of displayed representations which fail to integrate the abstract idea into a practical applicant as claimed. 
Dependent claims 2 and 5 and recitation of where the one or more samples are obtained from a video game, or where the visual representation comprises one or more-three dimensional elements, is simply generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h), and thus fail to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements such as a computer, storage medium, or software claimed generically at a high level represent computer elements that are routine and conventional functions when claimed generically at a high level. The courts have held that, for example, “Performing repetitive calculations” on a computer (See Bancorp Services v. Sun Life) are well-understood, routine and conventional computer functions. As such, even when considered with the claims as a whole these elements fail to add significantly more than the abstract idea.
Dependent claims 3-4 and 6-12 likewise recite additional abstract details of the n-grams generation or abstract detail of the arrangement of displayed representations which fail to add significantly more than the abstract idea. 
Dependent claims 2 and 5 and recitation of where the one or more samples are obtained from a video game, or where the visual representation comprises one or more-three dimensional elements, is simply generally linking the use of the judicial exception to a particular technological environment or field of use and thus fail to add significantly more than the abstract idea. Further, using software and a computer for rendering visual objects in a 3d environment within a game is routine and conventional computer activity well-known in the gaming arts. See, for example, Leprevost, US 2004/0066386, Par. 61. As such these limitations fail to add significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al., US 2017/0003784, in view of Sheth et al., US 2012/0042022.

In Reference to Claims 1, 13, and 14
	Garg et al. teaches a non-transitory machine readable storage medium containing computer software (Par. 385), a content generation method, and a content generation system, the system comprising an input obtaining unit operable to obtain one or more samples of input text and/or audio relating to a first content (Fig. 3D and 4 and Par. 154, which teaches a game presentation system where the system receives “participant text chat” and “participant audio.” See also Fig. 19A-B, Fig. 23, and Par. 117, 172, 324, and 340 which teach capturing and analysis of text and/or audio from spectators or broadcasters as part of the game system. See for example Fig. 6B of presentation of first content of a game); an input analysis unit operable to generate language analysis elements representing one or more elements of the obtained inputs (Par. 172, 304 and 340 which teaches analyzing text or audio inputs to extract “keywords” or “phrases” from the input data in order to identify corresponding game events or participant instructions); a representation generating unit operable to generate a visual representation of one or more of the generated language analysis elements (Fig. 22 and Par. 181-183, Fig. 6B and Par. 200, Par. 324, 328, and Fig. 24B, 25, and Par. 340-343 which teach where spectator audio or text can be analyzed in to modify the visual presentation of the game screen such as showing spectator avatars supporting a particular side in a team game, marking a particular location on a map in association with spectator comments, or being interpreted as inputs which effect the game environment such as by spawning game objects or changing game weather); and a display generation unit operable to generate second content comprising one or more elements of the visual representation in association with the first content (Fig. 22 and Par. 181-183, Fig. 6B and Par. 200, Par. 324, 328, and Fig. 24B, 25, and Par. 340-343. In particular see Fig. 6B, 22, and 25 which show the generated visual representations E.g. a map marker, spectator crowd or game objects within the interface of the game presentation or within the game environment itself).
	However, although Garg et al. teaches where text and audio language analysis is performed in order to extract and identify elements such as “keywords” and “phrases,” (See Par. 172 as described above) and where the visual representations are of the generated analysis data (Fig. 6A, 22, and 25). Garg et al. does not explicitly teach where  the analysis is operable to generate n-grams representing one or more elements of the obtained inputs.
	Sheth et al. teaches a system for n-grams representing one or more events of a set of obtained text inputs (Fig. 2 and Par. 33 which teaches a system for real-time analysis of text relating to events which teaches parsing text input and generating n-grams from the user text identified as relating to particular events).
	It would be desirable to modify the participant language analysis of Garg et al. to generate n-grams in representing the broadcaster or spectator inputs determined from the voice and text input as taught by Sheth et al. in order to improve the event and spectator input detection functionality via more a more robust and detailed n-gram language analysis methodology.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the participant language analysis of Garg et al. to generate n-grams in representing the broadcaster or spectator inputs determined from the voice and text input as taught by Sheth et al.

	In Reference to Claim 2
	Garg et al. teaches the first content relates to a video game, and
the one or more samples are obtained from one or more players and/or spectators of the video game (Par. 172, 340 and Fig. 6B, 22, and 25).

	In Reference to Claim 3
	Garg et al. teaches where the display generation unit is operable to generate second content to be overlaid upon the first content, and/or displayed adjacent to the first content (See for example Fig. 6B, and 22 which show the generated elements adjacent to the content of the game, such as the game screen or playing field).

	In Reference to Claim 4
	Garg et al. teaches where the display generation unit is operable to generate the second content to be displayed within the first content (Fig. 25 and Par. 340-343 which teach the game weather and objects placed within the game environment on the game screen).

	In Reference to Claim 5
	Garg et al. teaches wherein the visual representation comprises one or more three-dimensional elements that each correspond to one or more of the generated n-grams (Fig. 22 and 25 and Par. 181-183 and 340-343 which teaches generating virtual spectator avatars or game objects within the game environment. Par. 86 and 239 which teach a 3d rendered game environment for the games).

	In Reference to Claim 6
	Garg et al. as modified by Sheth et al. teaches wherein the input analysis unit is operable to generate multiple n-grams for the same sample, each with a different value of n (Sheth et al. Par. 33 “bigram,” “trigram”).

	In Reference to Claim 7
	Garg et al. teaches where the elements of the visual representation are configured to interact with one another so as to modify one or more properties associated with that element (See for example Fig. 22 and Par. 181-183 which teaches where the spectators avatars assigned to particular teams can be modified such as by standing up or waving flags in response to text or audio input parsing).

	In Reference to Claim 8
	Garg et al. teaches a control unit operable to receive one or more control signals from a user so as to modify one or more parameters of an element of the visual representation and/or otherwise interact with the element (As broadly claimed Par. 340-343 which teaches that in addition to receiving inputs for text or audio analysis the system can provide a user interface whereby the users can manipulate the game environment including for example adding, removing, or hiding objects or information such as maps, or where the spectator can alter the weather of the game environment, which as broadly claimed examiner considers “otherwise interacting with the element” So a user could hide a generated object or create game weather that interacted with a generated building for example).

	In Reference to Claim 9
	Garg et al. teaches the input analysis unit where the representation generating unit is operable to use one or more parameters identified by the input analysis unit to determine one or more properties of at least a portion of a visual representation (See for example Par. 306 “As another example, the level of crowd enthusiasm or support, for example as measured from the volume, quantity, or content of audio and/or text chat channel inputs 165 to a broadcast 142, may be fed back to the game engine 1922 to affect the number of “bad guys” or monsters that appear at the current level that the broadcaster/player is at, or may be used to reward the broadcaster at the level by giving the broadcaster's in-game character or avatar access to certain weapons, or may have various other in-game effects.”). However, Garg et al. does not explicitly teach where the system is operable to identify one or more parameters of the generated n-grams, where the one or more parameters include a frequency of use, relevance to the first content, and/or a change in the frequency of use.
Sheth et al. teaches where the system is operable to identify one or more parameters of the generated n-grams, where the one or more parameters include a frequency of use, relevance to the first content, and/or a change in the frequency of use (Fig. 2 and Par. 34-42 which teaches using term frequency and association strength of the n-gram descriptor terms in order to weight and identify the most relevant terms for the event).
It would be desirable to modify the input analysis of system of Garg et al. and Sheth et al. to include identification of one or more parameters of the generated n-grams, where the one or more parameters include a frequency of use, relevance to the first content, and/or a change in the frequency of use as taught by Sheth et al. in order to improve the text or audio input content detection in order to better tune the resulting game representations to an appropriate level of interest or enthusiasm based on the input data.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the input analysis of system of Garg et al. and Sheth et al. to include identification of one or more parameters of the generated n-grams, where the one or more parameters include a frequency of use, relevance to the first content, and/or a change in the frequency of use as taught by Sheth et al.

In Reference to Claim 10
Garg et al. teaches wherein the display generation unit is operable to generate second content on a per-user basis (Par. 325).

In Reference to Claim 11
	Garg et al. teaches wherein the display generation unit is operable to arrange one or more elements of the visual representation in dependence upon one or more properties associated with those elements (Fig. 6B and Par. 200 where the highlighted map location is dependent on the associated location of participant associated with the analyzed text or audio chat. See also Fig. 22 and Par. 181-183 where the virtual spectator’s detected affiliation determines the location and activity of the associated virtual spectator).

	In Reference to Claim 12
	Garg et al. teaches wherein properties of the elements of the visual representation include one or more of a relevance to the first content, a display size, one or more other display parameters, one or more motion parameters, and/or one or more pieces of context information (Fig. 22 and Par. 181-183, Fig. 6B and Par. 200, and Fig. 24B, 25, and Par. 340-343 where as broadly claimed examiner considered elements such as map location, team affiliation and activity level, or the ability to “choose a player” for a generated item constitute at least “one or more other display parameters, one or more motion parameters, and/or one or more pieces of context information”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715